REQUIREMENT FOR INFORMATION under 37 C.F.R. 1.105 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A review of www.locicontrols.com has revealed the following documents:

 “Automated Landfill Gas Collection Increases Uptime and Revenue for Landfill in Lawrence, KS” with an apparent publication date of April 2019. Hereinafter “D1”

“Loci and Enerdyne Power Systems, Inc. Enter Two-Year Service Agreement” with an apparent publication date of August 2019. Hereinafter “D2”

Examiner finds that the Effective Filing Date of the instant application is July 13 2020.
Examiner finds that the 1-year grace period commenced July 13 2019.
Examiner finds that D2 provides evidence that D1 was presented in a public setting in February 2019.
Examiner finds that D1 provides evidence of a method for controlling extraction of landfill gas from a landfill via a gas extraction system in public use or on sale prior to July 2019 at a Lawrence Landfill.
Examiner finds that D1 describes an instance of a system for controlling extraction of landfill gas from a landfill via a gas extraction system in public use or on sale prior to July 2019 at a Lawrence Landfill.


Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What is the publication date of D1?
What is the date of public disclosure of D1?
Before 13 July 2019, did a Lawrence landfill method and system include measuring oxygen concentration of gas collected at a gas output?
Before 13 July 2019, did a Lawrence landfill method and system include determining whether an oxygen concentration of gas collected at a gas output was within or outside a range?
If yes, what range?
Before 13 July 2019, did a Lawrence landfill method and system include determining whether an oxygen concentration of gas collected at a gas output was at a target level?
If yes, what target level?
Before 13 July 2019, did a Lawrence landfill method and system include measuring oxygen concentration of gas collected from a well?
Before 13 July 2019, did a Lawrence landfill method and system include determining whether an oxygen concentration of gas collected from a well was within or outside a range?
If yes, what range?
Before 13 July 2019, did a Lawrence landfill method and system include determining whether an oxygen concentration of gas collected from a well was at a threshold level?
If yes, what threshold level?
Before 13 July 2019, did a Lawrence landfill method and system include adjusting flow rate of gas extracted from a well?
Before 13 July 2019, did a Lawrence landfill method and system include determining a sensitivity of a composition of landfill gas being extracted from a well to a change in flow rate?
Before 13 July 2019, did a Lawrence landfill method and system include measuring a carbon dioxide concentration at a first well?
Before 13 July 2019, did a Lawrence landfill method and system include determining whether a carbon dioxide concentration of gas collected from a well was at a threshold level?
Before 13 July 2019, did a Lawrence landfill method and system include determining whether a hydrogen sulfide concentration of gas collected from a well was at a threshold level?
Before 13 July 2019, did a Lawrence landfill method and system include measuring pressure upstream of a well valve?
Before 13 July 2019, did a Lawrence landfill method and system include determining whether a pressure upstream from a well was less than a threshold level?
Before 13 July 2019, did a Lawrence landfill method and system include determining whether a nitrogen concentration of gas collected from a-or some- wells was outside of a global range?
Before 13 July 2019, did a Lawrence landfill method and system include determining whether an energy content of gas collected from a -or some- wells was outside of a global range?
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of TWO (2) months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to method and system for controlling extraction fo landfill gas, classified in B09B.
II. Claims 20, drawn to non-transitory medium including instructions, classified in G05.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it could be implemented using hardwired systems or PLC.  The subcombination has separate utility such as controlling a chemical blending process.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification and/or different search. It is likely that prior art applicable
to one group of claims will not be applicable to the other, therefore requiring
burdensome search and examination..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Amanda Varriochione on April 27 2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672